Citation Nr: 9904212	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-14 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement an effective date earlier than December 1, 1995, 
for the grant of a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel





INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Waco, Texas.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  Service connection has been established for degenerative 
arthritis of the left knee with total knee replacement 
(formerly rated as left knee impairment with patella fracture 
and traumatic arthritis); for degenerative disc disease with 
peripheral neuropathy (formerly rated as nerve root 
compression syndrome of the left sciatic nerve secondary to 
trauma); and residuals of a fractured left (minor) styloid 
process.  The service-connected disabilities had a combined 
schedular rating of 30 percent from May 1967 until September 
26, 1994.  

3.  The veteran was admitted to a VA hospital for left total 
knee replacement in September 1996 and was discharged in 
October 1994.  He was awarded a 100 percent rating under 
38 C.F.R. § 4.30 and then under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, from September 26, 1994 to December 1, 1995.  

4.  The veteran's claim for TDIU benefits was received in 
February 1996.  The RO granted TDIU effective December 1, 
1995.

5.  The veteran is not shown to have been unemployable due to 
service-connected disabilities prior to September 1994, the 
month during which a 100 percent rating was first assigned.  


CONCLUSION OF LAW

The requirements for an effective date earlier than December 
1, 1995, for a total rating based on individual 
unemployability due to service connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.340(a)(1), 3.341, 3.400(o)(2), 4.1, 4.15, 
4.16, 4.19 (1998)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection has been established for degenerative 
arthritis of the left knee with total knee replacement 
(formerly rated as left knee impairment with patella fracture 
and traumatic arthritis); for degenerative disc disease with 
peripheral neuropathy (formerly rated as nerve root 
compression syndrome of the left sciatic nerve secondary to 
trauma); and residuals of a fractured left (minor) styloid 
process.  The service-connected disabilities had a combined 
schedular rating of 30 percent from May 1967 until September 
26, 1994, except for a period of convalescence in 1986-87 
when a 100 percent rating under 38 C.F.R. § 4.30 was 
assigned. 

During VA hospitalization for about three days in May and 
June 1992, the veteran was treated for complaints of left 
knee pain unrelieved by medication.  The examination elicited 
tenderness of the medial and lateral joint lines of the left 
knee.  X-ray confirmed degenerative joint disease.  Internal 
derangement of the left knee was diagnosed after arthroscopy.  

In June 1992, the veteran claimed increased ratings, to 
include temporary hospital ratings, for his service-connected 
disabilities, which were denied by unappealed rating action 
in September 1992.

VA outpatient treatment records show that on September 6, 
1994, the veteran complained of left knee pain and locking 
over several months.  He gave a history of having stepped on 
a rock in April 1994 and twisting his left knee.  Lower back 
pain had also increased.  He showed an antalgic gait.  The 
left knee was positive for effusion, boggy synovium, a 15-
degree flexion contraction, flexion to 75 degrees, and 
ligamentous laxity.  X-rays showed tricompartmental 
degenerative joint disease.  The impression was severe 
degenerative joint disease of the left knee.  Pre-operative 
preparations were made for a left total knee replacement, 
which was accomplished during VA hospitalization from 
September 26 to October 7, 1994. The VA hospital report 
covering September to October 1994 reflects a history from 
the veteran that he fell in May 1994, thereby twisting his 
left knee followed by swelling, locking, giving way, and 
pain.  He reportedly had had similar symptoms prior to the 
accident, but his symptoms were more severe.  

In October 1994, the veteran submitted a claim for Paragraph 
30 benefits  (temporary total convalescent rating) and a 
"permanent increase" in the disability evaluation for his 
left knee.  He stated that he was currently a VA hospital 
patient and had undergone knee replacement surgery.  He asked 
that medical evidence be obtained and that the RO approve 
"Temp 100%."   

By rating action in December 1994, the veteran's left knee 
disability was assigned a 100 percent rating from the date of 
hospital admission, September 26, 1994.  The RO noted that 
the 100 percent rating was to continue for one year following 
implantation of the prosthesis after the initial grant of one 
month total rating following hospital discharge.  This rating 
was scheduled to be reduced to 30 percent from December 1, 
1995.  

In a statement received in February 1995, the veteran asked 
to reopen his claim for an "increase" in his rating for his 
knee disability, stating that he felt the disability had 
worsened in severity, that he had shortening of the left leg, 
and that he was having difficulty walking.  In June 1995 he 
mentioned that his back had been hurting and his left leg had 
been found to be shorter than his right, that the left leg 
would tire, and that the knee was locking and painful.  In 
October 1995, the veteran requested service connection for 
shortening of his left leg and asked for an increased rating 
for his back disability.  

In February 1996, the veteran submitted VA Form 21-8940, 
thereby applying for TDIU benefits.  He stated that he had 
last worked full-time, as an insurance salesman, in May or 
June 1994, and had become too disabled to work at all in July 
1994.  He also reported that he had been self-employed as an 
insurance salesman from 1967 to 1996, that he had lost 17 
months from work due to illness, and that he did not leave 
his last job due to illness.  

On a VA examination in August 1996, the veteran walked 
carefully without a cane.  Range of motion of the left knee 
was flexion to 105 degrees.  Knee and Achilles reflexes were 
lacking.  Sensory changes, with sensitivity decreasing, were 
present from the knee down.  Range of motion of the lumbar 
spine were flexion to 60 degrees, lateral flexion to 15 
degrees, extension to 15 degrees, rotation to the left to 30 
degrees and rotation to the right to 45 degrees.  The 
relevant diagnoses were degenerative disc disease, advanced 
at L5-S1 and mild at L4-5, with spondylosis deformans; total 
knee replacement on the left in situ; and peripheral 
neuropathy causing sciatic pain without radiculitis.  

By rating action in January 1997, the rating for the 
veteran's service-connected back disorder (degenerative disc 
disease with peripheral neuropathy) was increased from 20 
percent to 60 percent from October 31, 1995.  The rating for 
service-connected residuals of a fractured left styloid 
process remained at zero percent.  By rating action in 
November 1997, a TDIU rating was granted, effective December 
1, 1995.  No other rating was changed.  


Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).  "Substantially 
gainful employment" is that employment "which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The law further provides that, before a total disability 
rating based on individual unemployability maybe granted, it 
must be shown that the veteran was unable to secure or follow 
a substantially gainful occupation due solely to impairment 
resulting from service connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  

The United States Court of Veterans Appeals (Court) in Van 
Hoose v. Brown, 4 Vet. App. 361 (1993) held that for a 
veteran to prevail in a claim for individual unemployability 
benefits, it is necessary that the record reflect some factor 
which takes his case outside the norm, with respect to a 
similar level of disability under the rating schedule.  38 
C.F.R. §§ 4.1, 4.15.  The fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  The 
question is whether or not the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  

Unless otherwise specifically provided, the effective date of 
an award for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  A specific exception is that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Analysis

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107.  A well-grounded claim is a plausible claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 
38 U.S.C.A. § 5107(a).  

Although it is contended that the veteran's claims file and 
medical records reflect numerous informal claims for TDIU 
which would have led to an earlier effective date had they 
been properly considered, neither the appellant nor his 
representative has identified any specific statements or 
records that they believe constituted informal claims.  
Additionally, on review of the claims file, the Board finds 
neither statements from the veteran or on his behalf nor 
medical evidence constituting an informal claim for TDIU 
prior to the claim of February 1996.  Nothing in the record, 
including the clinical evidence, shows he was claiming to be 
unemployable 


or was deemed unemployable by medical personnel until his 
claim of February 1996.  In fact, the evidence shows that the 
veteran worked for many years as a self employed insurance 
agent.  In his claims form, he reported having worked full 
time until May or June 1994 and that his self-employment 
continued to 1996.  

As the veteran was granted a 100 percent disability 
evaluation effective from September 26, 1994, to December 1, 
1995 for his left knee disability, the retroactive period for 
which this appeal has been made would be prior to 
hospitalization on September 26, 1994.  

Prior to September 1994, the veteran's combined rating for 
his service connected disabilities was 30 percent, thereby 
not meeting the percentage criteria for TDIU.  38 C.F.R. 
§ 4.16(a).  A VA outpatient clinical record dated September 
6, 1994, first shows that the veteran had sustained a 
twisting injury to his left knee in April 1994, followed by 
increased pain and other symptomatology.  During VA 
hospitalization in September and October 1994, the date of 
this injury was placed in May 1994.  His February 1996 
application for TDIU indicates that he could no longer work 
full-time by May -June 1994, and could not work at all after 
July 1994.  However, even if he could not pursue full time 
employment after April 1994 as he indicated in his February 
1996 claim, there is nothing in the pre-September 1994 
medical records or statements submitted by the veteran 
indicating that he was unemployable.  It is also noted that 
in his 1996 claim for TDIU, he reported that he did not leave 
his last job because of disability.  Although he was likely 
unable to work after the left knee replacement surgery, he 
was awarded disability compensation at the 100 percent rate 
under 38 C.F.R. § 4.30 (1998) and Diagnostic Code 5055 up to 
December 1. 1995, and TDIU benefits thereafter.  

In conclusion, the Board finds no basis for awarding TDIU 
earlier than September 1994, which would be necessary for the 
veteran to derive any benefit.  He did not file a claim for 
TDIU until February 1996, and during the previous year he was 
in receipt of a 100 percent or TDIU rating.  Accordingly, 
entitlement to an earlier effective date for TDIU benefits is 
not established. 





ORDER

An effective date earlier than December 1, 1995, for a total 
rating based on individual unemployability due to service 
connected disabilities is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

- 9 -


